 

Exhibit 10.2

 

Macquarie Bank Limited

 

Commodities and Financial Markets

 

 

 

50 Martin Place

Telephone   (61 2) 8232 3333

Sydney   NSW   2000

Facsimile    (61 2) 8232 8341

GPO Box 4294

Internet http://www.macquarie.com.au

Sydney   NSW   1164

 

 

﻿

April 30,  2018



Green Plains Commodity Management LLC

Attn: EVP of Risk

1811 Aksarben Dr.

Omaha, NE 68106

Facsimile: (402) 952-4916

﻿

﻿

Dear Sir/Madam,

﻿

Subject to the terms and conditions set forth in this agreement (as amended,
modified or supplemented from time to time, this “Agreement”), Macquarie Bank
Limited (“MBL”), an Australian company with limited liability and the indirect
parent of Macquarie Futures USA LLC (“MFUSA”), a Delaware limited liability
company registered with the U.S. Commodity Futures Trading Commission as a
futures commission merchant and with whom you maintain one or more commodity
interest account(s) for U.S. and/or foreign futures, options on futures
contracts and/or cleared swaps (individually and collectively, the “Futures
Account”), wishes to confirm the terms and conditions upon which MBL may in its
sole discretion, from time to time during the term of this Agreement, provide a
revolving credit facility to Green Plains Commodity Management LLC, a Delaware
limited liability company (“Borrower”) in connection with the Futures Account. 

﻿

The terms and conditions of this Agreement are as follows:

﻿

I.  CREDIT:

﻿

A.At MBL’s sole option and in its sole discretion, MBL may, upon the request of
MFUSA on behalf of Borrower, make advances from MBL to the Futures Account for
the account of Borrower from time to time in accordance with the terms hereof
(“Advances”).  The amount of such Advances shall be reflected in a loan account
in Borrower’s name (the “Loan Account”) maintained on the books and records of
MBL.  The balance in the Loan Account shall be the outstanding amount owed to
MBL by Borrower under this Agreement.  Notwithstanding anything to the contrary
herein, in no event shall the total outstanding principal amount of Advances at
any time (together with accrued and unpaid interest thereon) exceed the amounts
set forth in Section III hereof.





--------------------------------------------------------------------------------

 

2

 

 

 

 

﻿

B.MFUSA will request such Advances from MBL, and Advances (if made by MBL) will
be applied solely to fund (i) initial margin obligations owed by Borrower to
MFUSA in connection with the Futures Account (“IM Obligations”) and (ii)
variation margin obligations owed by Borrower to MFUSA in connection with the
Futures Account (“Non-IM Obligations”, together with IM Obligations, “Total
Obligations”), in each case as determined by MFUSA in its discretion and advised
by MFUSA to MBL from time to time. 

﻿

C.All Advances will be made directly to MFUSA for credit to the Futures
Account.  Borrower will not be entitled to receive or withdraw any funds in
respect of any Advance directly from MBL or indirectly from the proceeds of
Advances made on Borrower’s behalf to MFUSA by MBL.  Notwithstanding anything to
the contrary herein or in the agreement governing the Futures Account (the
“Customer Agreement”), if at any time any Advance is outstanding hereunder,
Borrower shall not be entitled to withdraw or direct the transfer of any funds
or assets from the Futures Account.

﻿

D.MBL may at any time and with immediate effect require repayment of any or all
outstanding Advances, in whole or in part, together with accrued and unpaid
interest thereon, on written notice to Borrower.  Upon such notice, all such
amounts shall be due and payable by Borrower to MBL within two (2) business
days.  In any event, all outstanding Advances and accrued and unpaid interest
thereon, together with all other amounts then owing hereunder, shall be due and
payable by Borrower on April 30, 2023 (“Final Maturity”), unless previously
paid. 

﻿

E.For the avoidance of doubt, Borrower hereby acknowledges and agrees that this
Agreement does not create any commitment by MBL to provide Advances to Borrower,
but merely sets forth certain terms and conditions on which MBL may in its sole
discretion, from time to time, do so.

﻿

II.  ADVANCES:

﻿

A.Borrower hereby appoints MFUSA, and MBL shall be entitled to regard MFUSA, as
Borrower’s lawful and irrevocable attorney-in-fact, fully empowered and
authorized to make requests for Advances and transfer funds between MBL and
MFUSA on Borrower’s behalf without further authority from Borrower.    All funds
transferred to MBL will be transferred to the account specified in Schedule I
hereto, or to such other account identified by MBL from time to time in writing.

﻿





--------------------------------------------------------------------------------

 

3

 

 

 

 

B.In all such transfers, MBL is hereby authorized and directed to follow solely
the instructions of MFUSA without Borrower’s further consent, and MBL may rely
on such instructions of MFUSA without further inquiry.

﻿

C.Borrower will receive confirmation of Advances outstanding under this
Agreement by means of a monthly statement.    The daily margin notification
Borrower receives shall constitute notice of the balance in the Loan Account.

﻿

D.Borrower hereby authorizes MFUSA to pay interest and other amounts due and
owing from time to time to MBL or to MFUSA under this Agreement, the Customer
Agreement or any other agreement or instrument from available funds constituting
Excess in the Futures Account as and when due.  In addition, Borrower hereby
authorizes MFUSA to apply any such funds constituting Excess in the Futures
Account to repay the outstanding principal amount of Advances.

﻿

For the purposes of this Agreement, “Excess” means the amount by which the
Margin Equity (as defined in the Margins Handbook prepared by the Joint Audit
Committee) of the Futures Account exceeds the Initial Margin Requirements (as
defined in the Margins Handbook prepared by the Joint Audit Committee) of any
relevant Exchange pursuant to Applicable Law. The terms “Exchange” and
“Applicable Law” have the meanings given to them in the Customer Agreement.

﻿

III.  MAXIMUM CREDIT FACILITY AMOUNT:

﻿

A.



As at any date, the aggregate outstanding principal amount of all Advances made
by MBL to Borrower hereunder (together with accrued and unpaid interest thereon)
shall not exceed TWENTY MILLION United States Dollars (US$20,000,000.00).

﻿

B.Without limiting Section III.A above, as at any date, the aggregate
outstanding principal amount of all Advances made by MBL to Borrower hereunder
and used or applied to fund Non-IM Obligations (together with accrued and unpaid
interest thereon) shall not exceed SEVEN MILLION FIVE HUNDRED THOUSAND United
States Dollars (US$7,500,000.00).

﻿

C.If any time the aggregate outstanding principal amount of Advances (together
with accrued and unpaid interest thereon) exceeds the limits set forth in
Section III.A or III.B above, Borrower shall immediately make a payment to MBL
to reduce such amount below such limits.

﻿





--------------------------------------------------------------------------------

 

4

 

 

 

 

IV.  INTEREST:

﻿

Borrower agrees to pay interest on the aggregate outstanding principal balance
of the Advances at a rate equal to one-week LIBOR plus 175 bps per
annum.  Interest shall be charged on a 360-day annual basis and shall be payable
in arrears monthly and on the Final Maturity (or other date of repayment) of
Advances.  Such interest shall be reflected in the Loan Account.

﻿

V.  SECURITY:

﻿

A.Borrower hereby pledges and grants in favor of MBL and its successors and
assigns, as security for Borrower’s obligations hereunder (including without
limitation the repayment of Advances made hereunder and payment of interest
thereon), a continuing security interest in, lien on and right of setoff against
all of Borrower’s right, title and interest in, to and under (i) the Futures
Account, (ii) all cash, securities, commodity contracts, swap agreements,
investment property, financial assets, general intangibles and other assets
transferred by Borrower to the Futures Account or otherwise held in, credited to
or deposited in the Futures Account, (iii) all interest and distributions with
respect to the Futures Account or property therein or credited thereto, and (iv)
all cash and non-cash proceeds of any of the foregoing (the “Collateral”);
provided that MBL’s security interest in the Collateral is subject and
subordinate to the security interest, if any, of MFUSA in the Collateral to the
extent such Collateral secures any and all obligations of Borrower owing to
MFUSA (including without limitation regulatory obligations, fees, commissions
and deficits or losses, and any and all margin, settlement or payment
obligations and indebtedness of Borrower to MFUSA (whether prior to, on or after
the date hereof)) arising from the Futures Account, commodity contracts relating
to the Futures Account, and any related obligations to any clearing house or
exchange (“MFUSA Indebtedness”).

﻿

B.Borrower agrees to take such action as MBL may request, and hereby appoints
MBL as Borrower’s lawful and irrevocable attorney-in-fact, fully empowered and
authorized to take such action on behalf of Borrower, to create, preserve,
perfect or validate the security interest granted hereunder or to enable MBL to
exercise or enforce its rights with respect thereto.  Without limiting the
foregoing, MBL will be entitled to execute, deliver and, if necessary, file
and/or register such documents, including, without limitation, Uniform
Commercial Code (“UCC”) financing statements or similar statements, in any
relevant jurisdiction as may be necessary or appropriate to perfect and continue
MBL’s security interest in the Collateral. 

﻿

C.Borrower shall not, and shall not attempt to, (i) close or transfer the
Futures Account or modify any agreement or document governing the Futures
Account



--------------------------------------------------------------------------------

 

5

 

 

 

 

or (ii) pledge, assign or grant a security interest in the Collateral to or for
the benefit of any other person (other than MFUSA in respect of the MFUSA
Indebtedness), without the prior written consent of MBL.

﻿

D.Borrower and MFUSA agree that at all times during the term of this Agreement,
MBL shall be entitled to provide instructions and entitlement orders, and MFUSA
shall comply with such instructions and entitlement orders, in respect of the
Futures Account and the financial assets and commodity contracts therein,
including in respect of the application of any value distributed in respect of a
commodity contract in the Futures Account, without further consent of Borrower,
and accordingly that MBL shall have “control” of the Futures Account within the
meaning of Section 9-106 of the New York Uniform commercial Code. 

﻿

Without limiting the foregoing:

﻿

1.MBL shall be entitled at all times to direct MFUSA to withdraw all available
funds constituting Excess in the Futures Account and transfer such funds to MBL
to be applied against Borrower’s obligations hereunder. 

﻿

2.During the term of this Agreement and subject to the limitation in subsection
3 below, Borrower shall not be entitled to give any instruction or entitlement
order in respect of the Futures Account other than instructions as to the
purchase or sale of commodity contracts in the Futures Account that are in
accordance with the terms of the Customer Account (“Purchase or Sale
Instructions”);

﻿

3.At any time on or following the occurrence of an Event of Default, MBL shall
be entitled to deliver to MFUSA a trading termination notice (“Trading
Termination Notice”).  Following delivery of a Trading Termination Notice by
MBL, Borrower shall not be entitled to give any Purchase or Sale Instructions
(or, for the avoidance of doubt, any other instructions or entitlement orders in
respect of the Futures Account), and MFUSA shall not follow any such
instructions of Borrower.

﻿

4.MFUSA shall have no liability whatsoever to Borrower for following any
instruction or entitlement order from MBL. 

﻿

5.In the event of any conflict between any instruction or entitlement order of
MBL and (to the extent Borrower is permitted to provide instructions or
entitlement orders) any instruction or entitlement order of Borrower, as
determined by MFUSA in its discretion, the instruction or entitlement order of
MBL shall govern.





--------------------------------------------------------------------------------

 

6

 

 

 

 

﻿

E.Upon the occurrence of an Event of Default (as defined below), MBL shall be
entitled to exercise all rights and remedies of a secured party with respect to
the Collateral under applicable law, in addition to its other rights and
remedies hereunder. 

   

VI.  EVENT OF DEFAULT:

﻿

A.The occurrence of any of the following shall constitute an “Event of Default”:

﻿

1.Any failure by Borrower to pay any amount of interest or principal with
respect to any Advance or any other amount due hereunder, as and when due in
accordance with this Agreement;

﻿

2.Any failure by Borrower to comply with or perform any agreement or other
obligation to be complied with or performed by Borrower in accordance with this
Agreement;

﻿

3.Any representation made by Borrower in this Agreement proves to have been
incorrect or misleading in any material respect;

﻿

4.Any failure of the Parent Guarantee to be in full force and effect;

﻿

5.MBL ceases to have a valid and perfected security interest in the Collateral;

﻿

6.Borrower is in default under the Customer Agreement, or the Customer Agreement
otherwise ceases to be in full force and effect; or

﻿

7.Borrower or Guarantor (i) is insolvent or generally does not pay, is unable to
pay, or admits in writing its inability to pay its debts as they become due,
(ii) makes a general assignment for the benefit of its creditors, (iii)
petitions or applies to any tribunal or court for the appointment of, or
otherwise becomes subject to the appointment of, a custodian, receiver or
trustee or similar official for itself or a substantial portion of its assets,
or a secured party takes possession of all or substantially all its assets; (iv)
commences or has commenced against it any proceeding under any bankruptcy,
insolvency, reorganization, arrangement, moratorium or similar law in any
jurisdiction affecting creditors’ rights; (v) presents or becomes subject to a
petition for its winding-up or liquidation; or (vi) takes any action in
furtherance of or indicating its consent to, approval or acquiescence in any of
the foregoing. 

﻿





--------------------------------------------------------------------------------

 

7

 

 

 

 

B.Upon the occurrence of an Event of Default, MBL may declare all obligations of
the Borrower hereunder to be immediately due and payable (and upon the
occurrence of an Event of Default described in clause 7  of the definition
thereof, all such obligations of the Borrower shall automatically and without
need for further action by MBL become immediately due and payable).  In
addition, MBL may exercise any other rights or remedies it may have under any
other agreement or under applicable law.

﻿

C.Upon the occurrence of an Event of Default, and without prejudice to any other
rights MBL may have, MBL may, at its option, set off any amount owed by MBL to
Borrower under any agreement or instrument (whether matured or contingent and
irrespective of the currency, place of payment or place of booking of the
obligation) against the amounts owed by Borrower to MBL hereunder.  To the
extent such amounts are so setoff, such amounts will be deemed discharged in all
respects.  MBL will give notice to Borrower of any setoff hereunder. 

    

VII.  BORROWER REPRESENTATIONS AND AGREEMENTS:

﻿

Borrower represents, warrants and agrees as of the date of this Agreement and as
of any day on which an Advance is outstanding hereunder that:

﻿

A.



it has full power, authority and legal right to enter into this Agreement and to
perform all its obligations hereunder;

﻿

B.



this Agreement has been duly executed and delivered by Borrower;

﻿

C.



this Agreement constitutes the legal, valid and binding obligation of Borrower,
enforceable in accordance with its terms;

﻿

D.



the execution, delivery and performance of this Agreement:

﻿

(1)



are within Borrower’s corporate or limited liability company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of
Borrower’s by-laws, certificate of incorporation, operating agreement or
certificate of formation, as applicable, or other applicable documents relating
to Borrower’s formation or to the conduct of Borrower’s business or of any
material agreement or undertaking to which Borrower is a party or by which
Borrower is bound,

﻿

(2)



will not conflict with or violate any law or regulation, or any judgment, order
or decree of any governmental authority,

﻿



--------------------------------------------------------------------------------

 

8

 

 

 

 

(3)



will not require the consent of any governmental authority or any other person,
and

﻿

(4)



will not conflict with, nor result in any breach in any of the provisions of,
nor constitute a default under any material agreement or undertaking to which
Borrower is a party or by which Borrower is bound; and

﻿

E.it owns the Collateral free and clear of all liens, claims, security interests
and encumbrances (other than those in favor of MFUSA in respect of the MFUSA
Indebtedness), and it will not create, incur, assume or permit to exist any
other liens, claims, security interests or encumbrances on the Collateral (other
than in favor of MFUSA in respect of the MFUSA Indebtedness).;

﻿

F.it has the right to pledge and grant in favor of MBL the security interest in
the Collateral hereunder, and

﻿

F.MBL has a valid and perfected security interest in the Collateral (subject in
terms of priority only to the security interest in the Collateral in favor of
MFUSA in respect of the MFUSA Indebtedness).

﻿

G.Borrower’s jurisdiction of incorporation and chief executive office are as set
forth on the first page hereof. Borrower will provide advance written notice to
MBL of any change in its jurisdiction of incorporation or the address or
location of its chief executive office.

﻿

VIII.  GUARANTY:

﻿

Borrower agrees to deliver to MBL on or prior to the date of this Agreement a
guarantee (the “Parent Guarantee”) by Green Plains Inc. (“Guarantor”) of
Borrower’s payment obligations arising under this Agreement, the Customer
Agreement and any and all other obligations of Borrower to MBL or MFUSA in form
and substance acceptable to MBL.    

﻿

IX.  TAXES:

﻿

A. Any and all payments made by Borrower hereunder shall be made free and clear
of and without deduction for any present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(all such taxes, levies, imposts, deductions, charges, withholdings and
liabilities, being hereinafter referred to as “Taxes”).  If and to the extent
any applicable law requires the Taxes be withheld from any payment hereunder,
(i) the amount of such payment shall be increased to the extent necessary to
cause MBL to receive (after the withholding of such Taxes) an amount equal to
the amount it would have received had the withholding of such Taxes not been
required, and (ii) Borrower shall withhold such Taxes from such increased
payment and pay such



--------------------------------------------------------------------------------

 

9

 

 

 

 

Taxes to the relevant taxation authority or other governmental authority for the
account of MBL in accordance with applicable law.

B.Borrower agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or under any instrument delivered hereunder or from the
execution, delivery or registration of, or otherwise with respect to, the
Agreement or any instrument delivered hereunder (hereinafter referred to as
“Other Taxes”).

C.Borrower shall indemnify MBL for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this section) paid by MBL or any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made promptly after the date MBL makes
written demand therefor.

C.The agreements and obligations of Borrower contained in this section shall
survive the termination of this Agreement and under any instrument delivered
hereunder.

X.  INCREASED COSTS:

﻿

In the event that MBL determines that the adoption after the date hereof of any
law, rule, regulation, agreement or guideline regarding capital adequacy, or any
change in any of the foregoing or in the interpretation or administration of any
of the foregoing by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by MBL (or any lending office of MBL) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on MBL’s capital as a consequence of this Agreement or any loans
made by MBL pursuant hereto to a level below that which MBL could have achieved
but for such applicability, adoption, change or compliance (taking into
consideration MBL’s policies with respect to capital adequacy) by an amount
deemed by MBL to be material, then from time to time Borrower shall pay to MBL
such additional amount or amounts as will compensate MBL for any such reduction
suffered.  MBL will notify Borrower of any event occurring after the date of
this Agreement that will entitle MBL to compensation pursuant to this section as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation.  Determinations by MBL for purposes of this section
of the effect of any increase in the amount of capital required to be maintained
by MBL and of the amount allocable to this Agreement shall be conclusive.

XI.  INDEMNIFICATION:





--------------------------------------------------------------------------------

 

10

 

 

 

 

﻿

Borrower shall indemnify MBL and MFUSA and each of their respective directors,
officers, employees, agents and controlling persons (each such person being
called an “Indemnified Party”) against, and hold each Indemnified Party harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnified Party arising out of, in connection with, or as
a result of any actual or prospective claim, litigation, investigation or
proceeding and regardless of whether any Indemnified Party is a party thereto
relating to the execution or delivery by Borrower of this Agreement or any
agreement or instrument contemplated hereby, the making of any Advance, the
performance by the parties hereto of their respective obligations hereunder, and
the other transactions contemplated hereby, or the use of the proceeds of any
Advance; provided that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the negligence or willful
misconduct of such Indemnified Party.  Notwithstanding any other provision of
this Agreement, no Indemnified Party shall be liable for any indirect, special,
punitive or consequential damages in connection with its activities related to
this Agreement.

XII.  FURTHER ASSURANCES:

﻿

Borrower agrees to execute such further documents evidencing or carrying out the
purpose of the foregoing terms and conditions as may be reasonably requested by
(i) MBL or MFUSA or (ii) any regulatory authority having jurisdiction over MBL
or MFUSA.

﻿

XIII.  CHOICE OF LAW AND CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL AND
IMMUNITIES:

﻿

THIS AGREEMENT AND ANY OTHER DOCUMENTS ARISING HEREUNDER AND ALL MATTERS ARISING
OUT OF OR RELATED HERETO SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK. 

﻿

BORROWER HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE U.S. FEDERAL AND
NEW YORK STATE COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, NEW
YORK IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT, AND HEREBY WAIVES THE RIGHT TO OBJECT TO THE VENUE OF ANY
SUCH ACTION, SUIT OR PROCEEDING IN ANY SUCH COURTS.  

﻿





--------------------------------------------------------------------------------

 

11

 

 

 

 

Each party waives, to the fullest extent permitted by applicable law, any right
it may have to a trial by jury in respect of any suit, action or proceeding
relating to this Agreement.    

﻿

if in any jurisdiction borrower may now or hereafter be entitled to claim, for
itself or its assets, immunity from suit, attachment (before or after judgment)
or other legal process, borrower hereby irrevocably agrees not to claim, and
hereby waives, such immunity. 

﻿

XIV.  TERMINATION:  

﻿

This Agreement will remain in effect until such time as it is terminated by
Borrower or MBL at any time upon written notice to the other party to this
Agreement; provided that this Agreement shall remain in effect until all
obligations of Borrower hereunder have been irrevocably paid in full.

﻿

XV.  MISCELLANEOUS:

﻿

A.This Agreement is made only to Borrower and is not for the benefit of, and may
not be relied upon, by any third party.  This Agreement may not be assigned or
transferred by Borrower.

﻿

B.Upon execution, this Agreement supersedes and terminates any and all previous
agreements between MBL and Borrower concerning credit or similar facilities with
respect to the Futures Account.  Any outstanding advances under any such
previous agreement shall be deemed to be outstanding under, and governed by and
subject to, this Agreement.

﻿

C.This Agreement may be executed in any number of counterparts, all of which
shall constitute one and the same instrument, and any party may execute this
Agreement by signing and delivering one or more counterparts.

﻿

D.No amendment, modification or waiver of this Agreement shall be effective
unless in writing and signed by each of the parties.

﻿

E.If any provision of this Agreement is held illegal, void or unenforceable, the
remainder of this Agreement will remain in effect. 

﻿

F.The powers, rights, remedies and privileges contained in this Agreement are
cumulative and not exclusive of any powers, rights, remedies and privileges
provided by applicable law.

﻿





--------------------------------------------------------------------------------

 

12

 

 

 

 

G.No failure or delay in exercising any right, remedy, power or privilege in
respect of this Agreement shall operate as a waiver, and a single or partial
exercise of any right, remedy, power or privilege will not preclude any
subsequent or further exercise of that right, remedy, power or privilege or any
other.

﻿

H.Any notice or other communication in respect of this Agreement shall be in
writing and delivered in person or by overnight mail to the address set forth on
the first page hereof (or such other address as the party may specify to the
other by notice from time to time).    A copy of any legal notices to Borrower
shall be sent to the attention of the General Counsel at the address noted on
the first page hereof and to fax: (402) 952-4916.

﻿

I.In the event of any conflict between this Agreement and the Customer
Agreement, this Agreement will govern.

﻿

﻿

﻿

﻿

[signature page follows]

﻿





--------------------------------------------------------------------------------

 

13

 

 

 

 

Yours sincerely,

﻿

MACQUARIE BANK LIMITED

﻿

﻿

 

By:

/s/ Robert Trevena

Name:

Robert Trevena

Title:

Division Director

﻿

﻿

 

By:

/s/ Fiona Smith

Name:

Fiona Smith

Title:

Division Director

﻿

﻿

﻿

ACCEPTED AND AGREED:

﻿

Green Plains Commodity Management LLC

﻿

L Boggs

 

By:

/s/ Phil Boggs

Name:

Phil Boggs

Title:

VP Finance and Treasurer

﻿

﻿

﻿

ACCEPTED AND AGREED:

﻿

MACQUARIE FUTURES USA LLC

﻿

a

 

By:

/s/ Ray Tubridy

Name:

Ray Tubridy

Title:

President

﻿

﻿

﻿

 

By:

/s/ Michelle A. Crutchfield

Name:

Michelle A. Crutchfield

Title:

Senior Vice President

﻿

﻿

﻿



--------------------------------------------------------------------------------